Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated and effective as of
April 30, 2010, by and between SolarWinds WorldWide, LLC, a Delaware limited
liability company (the “Company”), and Kenny Van Zant (the “Employee”).

Whereas, Employee signed an Employment Agreement with SolarWinds, Inc., a
Delaware corporation and the sole equity holder of the Company (the “Parent”) on
September 25, 2006 (“Prior Agreement”);

Whereas, the Prior Agreement was previously assigned by the Parent to the
Company;

Whereas, the Employee is currently Senior Vice President and Chief Product
Strategist of the Company and the Parent;

Whereas, the Employee wishes to no longer be an Executive Officer of the Company
or the Parent;

Whereas, Company desires to continue Employee’s tenure at the Company as a
Product Specialist, but not as an officer of the Company or the Parent in any
respect; and

Whereas, Employee agrees that such a change in position is voluntary and at his
request, and is not a breach of the Prior Agreement, nor does it give rise to
Employee’s ability to terminate his employment for Good Reason (as defined in
the Prior Agreement), nor entitle Employee to severance or other termination
benefits under the Prior Agreement.

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree that this Agreement hereby supersedes any other employment
agreements or understandings (with the exception of any confidentiality
agreement or stock agreement between the Company and Employee), written or oral,
between the Company and Employee, including, but not limited to the Prior
Agreement, and further agree as follows:

1. Position and Duties.

(a) Effective May 1, 2010 (the “Effective Date”), the Employee will be employed
by the Company as its Product Strategist and shall continue such employment
until April 30, 2011, unless terminated sooner pursuant to Section 4 of this
Agreement, and shall make himself available to the Company as directed by the
CEO. The Employee shall report to Kevin Thompson, Chief Executive Officer, or
such other executive as designated by the CEO or any other member of the
management team to which the Employee reports (hereinafter referred to as the
“Managing Executive”).

(b) The Employee agrees to perform the duties of Employee’s position and such
other duties as may reasonably be assigned to the Employee from time to time.

 

- 1 -



--------------------------------------------------------------------------------

2. Compensation and Benefits. During Employee’s employment, as compensation for
all services performed by the Employee for the Company and its subsidiaries, the
Company will provide the Employee the following pay and benefits:

(a) Salary. The Company will pay Employee a salary at the rate of One Hundred
Twenty-Five Thousand Dollars ($125,000) per year (“Base Salary”), payable in
accordance with the regular payroll practices of the Company.

(b) Participation in Employee Benefit Plans. The Employee will be entitled to
participate in all employee benefit plans in effect for employees of the
Company. The Employee’s participation will be subject to the terms of the
applicable plan documents and generally applicable Company policies.

(c) Business Expenses. The Company will pay or reimburse the Employee for all
reasonable business expenses incurred or paid by the Employee in the performance
of Employee’s duties and responsibilities for the Company. Reimbursements shall
be subject to such reasonable substantiation and documentation as the Company
may specify from time to time.

3. Confidential Information and Restricted Activities.

(a) Confidential Information. During the course of the Employee’s employment
with the Company, the Company agrees to provide the Employee with Confidential
Information, as defined below, and the Employee may develop Confidential
Information on behalf of the Company. The Employee agrees that Employee will not
use or disclose to any Person (except as required by applicable law or for the
proper performance of the Employee’s regular duties and responsibilities for the
Company) any Confidential Information obtained by the Employee incident to the
Employee’s employment or any other association with the Company or any of its
subsidiaries. The Employee understands that this restriction shall continue to
apply after the Employee’s employment terminates, regardless of the reason for
such termination.

(b) Protection of Documents. All material documents, records, software and
files, in any media of whatever kind and description, relating to the business
of the Company and its subsidiaries, and any copies, in whole or in part,
thereof (the “Documents”), whether or not prepared by the Employee shall be the
sole and exclusive property of the Company. The Employee agrees to safeguard all
Documents and to surrender to the Company, at the time the Employee’s employment
terminates, or at such earlier time or times as the Company may specify, all
Documents then in the Employee’s possession or control.

(c) Non-Competition. The Company agrees to provide Employee with Confidential
Information which, if disclosed, would assist in competition against the Company
and that the Employee will also generate goodwill for the Company in the course
of the Employee’s employment. Therefore, the Employee agrees that the following
restrictions on the Employee’s activities during and after the Employee’s
employment are necessary to protect the goodwill, Confidential Information and
other legitimate interests of the Company:

(i) The Employee agrees that while the Employee is employed by the Company and
during the twelve (12) months immediately following Employee’s resignation of
employment or during the six (6) months immediately following an involuntary
termination of the

 

- 2 -



--------------------------------------------------------------------------------

Employee’s employment without Cause, the Employee will not, directly or through
any other Person, (A) hire any employee of the Company or any of its
subsidiaries or seek to persuade any employee of the Company or any of its
subsidiaries to discontinue employment, (B) solicit or encourage any customer of
the Company or any of its subsidiaries or independent contractor providing
services to the Company or any of its subsidiaries to terminate or diminish its
relationship with them, (C) seek to persuade any customer or active prospective
customer of the Company or any of its subsidiaries to conduct with anyone else
any business or activity that such customer or prospective customer conducts or
could reasonably be expected to conduct with the Company or any of its
subsidiaries at that time, or (D) serve as a consultant, director, employee,
officer or sole proprietor of any business in competition with the Company’s
network management and storage business as conducted by the Company during the
course of the Employee’s employment with the Company. For the avoidance of
doubt, the foregoing shall in no manner constrict the Employee’s ability to make
passive investments in any entity, regardless of the industry or geographic
focus of such entity. The foregoing covenant shall cover my activities in every
part of the Territory. “Territory” shall mean (i) all counties in the State of
Texas, (ii) all other states of the United States of America.

(d) In signing this Agreement, the Employee gives the Company assurance that the
Employee has carefully read and considered all the terms and conditions of this
Agreement, including the restraints imposed on the Employee under this
Section 3. The Employee agrees without reservation that these restraints are
necessary for the reasonable and proper protection of the Company and its
subsidiaries and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. The Employee
further agrees that, were the Employee to breach any of the covenants contained
in this Section 3, the damage to the Company and its subsidiaries would be
irreparable. The Employee agrees that the Company, in addition to any other
remedies available to it, shall be entitled to apply for injunctive relief in a
court of appropriate jurisdiction. The Employee and the Company further agree
that, in the event that any provision of this Section 3 is determined by any
court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, the court may modify and enforce the covenant to the extent it
believes to be reasonable under the circumstances. It is also agreed that each
of the Company’s subsidiaries shall have the right to enforce all of the
Employee’s obligations to that subsidiary under this Agreement, including
without limitation pursuant to this Section 3.

4. Termination of Employment. The Employee’s employment under this Agreement
shall continue until April 30, 2011, unless terminated earlier pursuant to this
Section.

(a) The Company may terminate the Employee’s employment for Cause following at
least fifteen (15) days advance written notice to the Employee setting forth in
reasonable detail the nature of the Cause. For purposes of this Agreement,
“Cause” means any of the following: (i) the Employee’s continued substantial
violations of Employee’s employment duties or willful disregard of commercially
reasonable and lawful directives from the the Managing Executive, after Employee
has received a written demand for performance from the Managing Executive that
sets forth the factual basis for the Company’s belief that Employee has not
substantially performed Employee’s duties or willfully disregarded directives
from the Managing Executive; (ii) the Employee’s moral turpitude, dishonesty or
gross misconduct in the performance of Employee’s duties or which has materially
and demonstrably injured the finances or future business of the Company or any
of its subsidiaries as a whole; (iii) the Employee’s

 

- 3 -



--------------------------------------------------------------------------------

material breach of this Agreement; or (iv) the Employee’s conviction of, or
confession or plea of no contest to, any felony or any other act of fraud,
misappropriation, embezzlement, or the like involving the Company’s property;
provided, however, that no such act or event described in clauses (i) and
(iii) of this paragraph (a) shall constitute Cause hereunder if the Employee has
fully cured such act or event during the applicable fifteen (15) day notice
period.

(b) This Agreement shall automatically terminate in the event of Employee’s
death during employment. No severance pay or other separation benefits will be
paid in the event of such termination due to death except that Employee’s
beneficiaries shall be entitled to receive any accrued Base Salary, any bonus
compensation to the extent earned, any vested deferred compensation or Stock
Options (other than pension plan or profit-sharing plan benefits which will be
paid in accordance with the applicable plan), any benefits under any plans of
the Company in which Employee is a participant to the full extent of Employee’s
rights under such plans, any accrued vacation pay and any appropriate business
expenses incurred by Employee in connection with his duties hereunder, all to
the date of termination (collectively “Accrued Compensation”). In the event the
Employee becomes disabled during employment and, as a result, is unable to
continue to perform substantially all of Employee’s duties and responsibilities
under this Agreement for a consecutive period of twelve (12) weeks, the Company
will continue to pay the Base Salary to Employee benefits in accordance with
Section 2(d) above during such period. If the Employee is unable to return to
work after twelve (12) weeks of disability, the Company may terminate the
Employee’s employment, upon notice to the Employee. No severance pay or other
separation benefits will be paid in the event of such termination due to
disability. If any question shall arise as to whether the Employee is disabled
to the extent that the Employee’s duties and responsibilities for the Company,
the Employee shall, at the Company’s request, and at the Company’s expense,
submit to a medical examination by a physician selected by the Company to whom
the Employee’s guardian, if any, has no reasonable objection to determine
whether the Employee is so disabled and such determination shall for the
purposes of this Agreement be conclusive of the issue. If such a question arises
and the Employee fails to submit to the requested medical examination, the
Company’s determination of the issue shall be binding on the Employee.

(c) Either the Company or Employee may terminate Employee’s employment “at
will,” for any reason, at any time, without cause or notice. At the time of such
termination, in the event of termination of the Employee’s employment by the
Company other than for Cause that is effective prior to April 30, 2011, the
Employee shall be entitled to receive (i) a lump sum cash severance amount
equivalent to (4) weeks of Employee’s then current annual salary (the “Severance
Payments”), less applicable deductions; (ii) reimbursement of the health and
dental care continuation premiums for Employee and Employee’s dependents
incurred by Employee (after taking into account any available government subsidy
for such payments) to effect continuation of health and dental insurance
coverage for Employee and Employee’s dependents on the same basis as active
employees, for a period of three (3) months from the date of such termination,
to the extent that Employee is eligible for and elects continuation coverage
under COBRA. Any obligation of the Company to provide the Employee severance
payments under this Section 4(c) is conditioned, however, upon the Employee
signing a release of claims in the form provided by the Company and reasonably
acceptable to Employee within twenty-one (21) days of the date on which the
Employee gives or receives, as applicable, notice of termination of employment,
provided Employee has received the Employee Release on said date, and upon the
Employee’s not revoking the Employee Release thereafter. Any termination
occurring on or after April 30, 2011 shall not entitle Employee to any severance
benefits pursuant to this Section or otherwise, regardless of the reason for
such termination.

 

- 4 -



--------------------------------------------------------------------------------

(d) In the event of termination of the Employee’s employment by the Company for
Cause or the Employee’s voluntary resignation, (i) the Company will pay the
Employee any Base Salary earned but not paid through the date of termination,
and (ii) the Company shall have no obligation to the Employee for severance
payments.

(e) Except for any right the Employee may have under the federal law known as
“COBRA” to continue participation in the Company’s group health and dental
plans, and subject to Section 4(c)(ii) above, benefits shall terminate in
accordance with the terms of the applicable benefit plans based on the date of
termination of the Employee’s employment, without regard to any continuation of
base salary or other payment to the Employee following termination.

(f) Provisions of this Agreement shall survive any termination if so provided in
this Agreement or if necessary to accomplish the purposes of other surviving
provisions, including without limitation the Employee’s obligations under
Section 3 of this Agreement, with the exception of Section 3(c)(i), which
obligations do not survive termination. The obligation of the Company to make
payments to the Employee under this Section 4 is expressly conditioned upon the
Employee’s continued full performance of the obligations under Section 3 hereof
that survive the termination of Employee’s employment. Upon termination by
either the Employee or the Company, all rights, duties and obligations of the
Employee and the Company to each other shall cease, except as otherwise
expressly provided in this Agreement.

5. Definitions. For purposes of this Agreement, the following definitions apply:

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.

“Confidential Information” means matters relating to the financial condition,
results of operations, business, properties, assets, liabilities or future
prospects of the Company and its subsidiaries. Confidential Information does not
include information that enters the public domain, other than through the
Employee’s breach of the Employee’s obligations under this Agreement.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.

6. Conflicting Agreements. The Employee hereby represents and warrants that the
Employee’s signing of this Agreement and the performance of the Employee’s
obligations under it will not breach or be in conflict with any other agreement
to which the Employee is a party or are bound and that the Employee is not now
subject to any covenants against competition or similar covenants or any court
order that could affect the performance of the Employee’s obligations under this
Agreement.

 

- 5 -



--------------------------------------------------------------------------------

7. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

8. Assignment. Neither the Employee nor the Company may make any assignment of
this Agreement or any interest in it, by operation of law or otherwise, without
the prior written consent of the other. This Agreement shall inure to the
benefit of and be binding upon the Employee and the Company, and each of our
respective successors, executors, administrators, heirs and permitted assigns.

9. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

10. Miscellaneous. This Agreement sets forth the entire agreement between the
Employee and the Company and replaces all prior and contemporaneous
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of the Employee’s employment, including but not limited
to the Prior Agreement, with the exception of that certain Employee Proprietary
Information Agreement signed by Employee on September 25, 2006 (the “EPIA”). In
the event of a conflict between the EPIA and this Agreement, the terms in this
Agreement shall prevail. This Agreement may not be modified or amended, and no
breach shall be deemed to be waived, unless agreed to in writing by the Employee
and an expressly authorized representative of the Board. The headings and
captions in this Agreement are for convenience only and in no way define or
describe the scope or content of any provision of this Agreement. This Agreement
may be executed in two or more counterparts, each of which shall be an original
and all of which together shall constitute one and the same instrument.

11. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Texas without regard to the conflict of laws
principles thereof.

12. Notices. Any notices provided for in this Agreement shall be in writing and
shall be effective when delivered in person or deposited in the United States
mail, postage prepaid, and addressed to the Company at its principal place of
business, attention of the General Counsel or in the case of the Employee, at
the Employee’s last known address on the books of the Company (or to such other
address as either party may specify by notice to the other actually received).

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

EMPLOYEE     SOLARWINDS WORLDWIDE, LLC

/s/ Kenny Van Zant

   

/s/ Kevin Thompson

Kenny Van Zant     Kevin Thompson     President and Chief Executive Officer

 

- 7 -